Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
Response to Amendment

2.	The amendment filed on 09-01-2022 has been entered and considered.
Claims 1-18 are pending in this application.
Claim Objections
3.	Claims 3 and 12 are objected to because of the following informalities:  
In claim 3, the terms “a first UL-dedicated region” and ““a second UL-dedicated region” need to be changed to “the first UL-dedicated region” and “the second UL-dedicated region”, respectively, since they refer back to the same newly added terms in claim 1 lines 12-13.  Similar issue occurs in claim 12.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2017/0273100) in view of Au et al (US 2018/0063858) and Li et al (US 8,730,900).
For claim 1, Huang discloses a method of allocating transmission resources including an uplink (UL)-dedicated region and a downlink (DL)-dedicated region by a base station (see at least title or abstract; AP (base station) may dynamically schedule (allocate) UP and DL transmissions (duration of time)), the method comprising: identifying a ratio of the DL-dedicated region to the UL-dedicated region (see at least Fig.4; 405 and/or [0044]; identifying/allocation of a DL/UL ratio 300-d); changing the ratio of the DL-dedicated region to the UL-dedicated region based on a parameter value (see at least Fig.4; 410-415 and/or [0045]; monitoring a parameter value (queue size and/or delivery/departure rates and/or user/traffic ranking and/or packet length ([0029] and/or [0042])) and adjusting/changing the DL/UL (ratio) based on the parameter); and allocating the UL-dedicated region and the DL-dedicated region according to the changed ratio of the DL-dedicated region to the UL-dedicated region (see at least Fig.4; 425 and/or [0053]; allocation of DL/UL resources (300-c) according to the selected/changed DL/UL split (ratio) that is used for UL/DL transmissions).  Huang discloses all the claimed subject matter with the exception of explicitly disclosing wherein the transmission resources include first transmission resources and second transmission resources distinguished from each other on a frequency axis, the first transmission resources supporting transmission of more delay-sensitive data than the second transmission resources, wherein the first transmission resources include a first UL-dedicated region and the second transmission resources includes a second UL-dedicated region, and wherein a maximum length on a time axis of the first UL-dedicated region is different from a maximum length on the time axis of the second UL-dedicated region.  However, Au discloses an embodiment (see at least [0060]-[0064] and/or Fig.2; first transmission resources of at least 222 and second transmission resources of at least 224 or 230 that are at least part of the transmission resources 220-230) wherein the transmission resources include first transmission resources and second transmission resources distinguished from each other on a frequency axis (see at least [0064] and/or Fig.2; first transmission resources 222 and second transmission resources 224 or 230 are distinguished from each other on a frequency axis), the first transmission resources supporting transmission of more delay-sensitive data than the second transmission resources (see at least [0064] and/or Fig.2; first transmission resources 222 support 2nd type of traffic such as video traffic that is more delay-sensitive data than the 1st type of the traffic such as data traffic (see at least [0061]; defining the 1st and 2nd type of traffic) that is supported by the second transmission resources 224 or 230 (see at least [0062]; UE uses first type of traffic (data traffic) for UL transmission(s) via the second transmission resources (region) 230)), wherein the first transmission resources include a first UL-dedicated region (see at least Fig.2; first UL transmission resources 222) and the second transmission resources includes a second UL-dedicated region (see at least Fig.2; second UL transmission resources 230), and wherein a maximum length on a time axis of the first UL-dedicated region is different from a maximum length on the time axis of the second UL-dedicated region (see at least Fig.2; region 222 is different on time axis than region 230).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Au into the method/apparatus of Huang, as a matter of design choice, for the purpose of at least allocating transmission resources according to the type of traffic and/or implementing a co-existence of low-latency and latency-tolerant communication resources in order to at least satisfy QoS.  Huang in view of Au discloses all the claimed subject matter with the exception of explicitly disclosing that the parameter value is usage rate of the transmission resources.  However, Li discloses the determining/use of usage rate of the transmission resources (see at least Abstract and/or Fig.1 step 101; determining usage status (usage rate)) in changing the DL/UL ratio (see at least Abstract and/or Fig.1 step 102; determining the required change according to the usage status (usage rate)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the usage rate as taught by Li into the method/apparatus of Huang in view of Au for the purpose of at least implementing an adaptive UL/DL allocation in order to improve utilization efficiency of resources. 
For claim 2, Li further discloses wherein the usage rate of the transmission resources includes an UL resource usage rate being a ratio of an amount of required UL resources to an amount of UL available resources for allocation in the transmission resources (see at least Abstract and/or Fig.1 step 101; determining usage status ∆BW(DL) (downlink)), and a DL resource usage rate being a ratio of an amount of required DL resources to an amount of DL available resources for allocation in the transmission resources (see at least Abstract and/or Fig.1 step 101; determining usage status ∆BW(UL) (uplink)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the usage rate as taught by Li into the method/apparatus of Huang in view of Au for the purpose of at least implementing an adaptive UL/DL allocation in order to improve utilization efficiency of resources.
For claim 3, Au further discloses wherein a maximum length of a first UL-dedicated region of the first transmission resources is smaller than a maximum length of a second UL-dedicated region of the second transmission resources (see at least Fig.2; region 222 is smaller than region 230 or 224), and wherein a maximum length of a first DL-dedicated region of the first transmission resources is smaller than a maximum length of a second DL-dedicated region of the second transmission resources (see at least [0062] and/or Fig.2; BS can uses regions 222 and 224/230 for transmission (DL resources in regard of UE) and wherein region 222 is smaller than region 230/224 and/or see at least [0073] and/or Fig.3; bursty data (2nd type/ delay sensitive) uses smaller DL region(s) than regular data (1st type/delay-tolerant) and wherein at least resource region(s) 308 is smaller than resource region(s) 306).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Au into the method/apparatus of Huang for the purpose of at least allocating transmission resources according to the type of traffic and/or implementing a co-existence of low-latency and latency-tolerant communication resources in order to at least satisfy QoS.  
For claim 4, Au further discloses wherein the first transmission resources support transmission of guaranteed bit rate (GBR)-type data, and wherein the second transmission resources support transmission of non-GBR-type data (see at least [0064] and/or Fig.2; first transmission resources 222 support 2nd type of traffic such as video traffic (GBR) and wherein the 1st type of the traffic such as data traffic (non-GBR) that is supported by the second transmission resources 224 (see at least [0061]; defining the 1st and 2nd type of traffic)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Au into the method/apparatus of Huang, as a matter of design choice, for the purpose of at least allocating transmission resources according to the type of traffic.  
For claim 5, Huang further discloses when the UL parameter value is less than a first threshold, and the DL parameter value is equal to or larger than the first threshold, increasing the ratio of the DL-dedicated region to the UL-dedicated region (see at least [0046] and/or Fig 5 steps 540 and 545 and/or [0056] and/or [0057]; 1st threshold is the same as 2nd threshold and increasing the ratio by serving only DL when UL parameter is less than threshold and the DL parameter is larger than the threshold).  Huang in view of Au discloses all the claimed subject matter with the exception of explicitly disclosing that the parameter value is usage rate of the UL and DL.  However, Li discloses the use of usage rate of the of the UL and DL (see at least Abstract and/or Fig.1 step 101; determining usage status ∆BW (usage rate) of (UL) (uplink) and DL (downlink)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the usage rate as taught by Li into the method/apparatus of Huang in view of Au for the purpose of at least implementing an adaptive UL/DL allocation in order to improve utilization efficiency of resources.
For claim 6, Huang further discloses when the UL parameter value is equal to or larger than a first threshold, and the DL parameter value is less than the first threshold, decreasing the ratio of the DL-dedicated region to the UL-dedicated region (see at least [0046] and/or Fig 5 steps 555 and 560 and/or [0056] and/or [0058]; 1st threshold is the same as 2nd threshold and decreasing the ratio by not serving DL and serving only UL when UL parameter is larger than the threshold and the DL parameter is less than the threshold).  Huang in view of Au discloses all the claimed subject matter with the exception of explicitly disclosing that the parameter value is usage rate of the UL and DL.  However, Li discloses the use of usage rate of the of the UL and DL (see at least Abstract and/or Fig.1 step 101; determining usage status ∆BW (usage rate) of (UL) (uplink) and DL (downlink)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the usage rate as taught by Li into the method/apparatus of Huang in view of Au for the purpose of at least an adaptive UL/DL allocation in order to improve utilization efficiency of resources.
For claim 7, Huang further discloses when the UL parameter value and the DL parameter value are equal to or larger than a first threshold, and the DL 
parameter value is equal to or larger than a sum of the UL parameter value and an offset, increasing the ratio of the DL-dedicated region to the UL-dedicated region (see at least Fig 6 steps 620 and 630 and/or [0062]; DL parameter and UL parameter are at least equal to or greater than 0 (first threshold) and increasing the ratio by serving only DL when DL parameter is greater than UL parameter by at least an offset).  Huang in view of Au discloses all the claimed subject matter with the exception of explicitly disclosing that the parameter value is usage rate of the UL and DL.  However, Li discloses the use of usage rate of the of the UL and DL (see at least Abstract and/or Fig.1 step 101; determining usage status ∆BW (usage rate) of (UL) (uplink) and DL (downlink)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the usage rate as taught by Li into the method/apparatus of Huang in view of Au for the purpose of at least implementing an adaptive UL/DL allocation in order to improve utilization efficiency of resources.
For claim 8, Huang further discloses when the UL parameter value and the DL parameter value are equal to or larger than a first threshold, and the UL parameter value is equal to or larger than a sum of the DL parameter value and an offset, decreasing the ratio of the DL-dedicated region to the UL-dedicated region (see least Fig 6 steps 640 and 645 and/or [0063]; DL parameter and UL parameter are at least equal to or greater than 0 (first threshold)  and decreasing the ratio by not serving DL and serving only UL when UL parameter is larger than DL parameter by at least an offset).  Huang in view of Au discloses all the claimed subject matter with the exception of explicitly disclosing that the parameter value is usage rate of the UL and DL.  However, Li discloses the use of usage rate of the of the UL and DL (see at least Abstract and/or Fig.1 step 101; determining usage status ∆BW (usage rate) of (UL) (uplink) and DL (downlink)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the usage rate as taught by Li into the method/apparatus of Huang in view of Au for the purpose of at least implementing an adaptive UL/DL allocation in order to improve utilization efficiency of resources.
For claim 9, Huang further discloses changing the ratio of the DL-dedicated region to the UL-dedicated region based on a number of user equipments (UEs) and a preferred ratio of a DL-dedicated region to a UL-dedicated region, for each of UE groups classified according to electric field property information (see at least [0064] and/or Fig.6; changing the ratio based on the number of users (downlink and uplink groups) and a preferred ratio (comparing the number of downlink and uplink users) associated with QoS or ranking (according to property field information)).
Claims 10-18 are rejected for same reasons as claims 1-5, 9 and 6-8, respectively (see also at least Huang: Fig.10; BS 1000).
Response to Arguments
5.	Applicant's arguments filed in regard of claim 1 have been fully considered but they are not persuasive.  The applicant is arguing that none of the cited references teaches or suggests the newly added limitations.  However, the examiner disagrees because Au discloses in at least [0064] and/or Fig.2 that the first transmission resources 222 support 2nd type of traffic such as video traffic that is more delay-sensitive data than the 1st type of the traffic such as data traffic that is supported by the second transmission resources 224 (see at least [0061]; defining the 1st and 2nd type of traffic) or by the second transmission resources 230 (see at least [0062]; UE uses first type of traffic (data traffic) for UL transmission(s) via the second transmission resources (region) 230).  Furthermore, Au further discloses wherein the first transmission resources include a first UL-dedicated region and which can be seen in at least Fig.2 that shows the first UL transmission resources 222 and wherein the second transmission resources includes a second UL-dedicated region that can be seen in at least Fig.2 that shows at least the second UL transmission resources 230, and wherein a maximum length on a time axis of the first UL-dedicated region is different from a maximum length on the time axis of the second UL-dedicated region and which can be seen in at least Fig.2 since region 222 is different on time axis than region 230). 
6.	In regard of claims 3 and 12 and based on further search and/or reconsideration, the indication of allowability is withdrawn because Au further demonstrates that a maximum length of a first UL-dedicated region of the first transmission resources is smaller than a maximum length of a second UL-dedicated region of the second transmission resources and which can be seen in at least Fig.2 that shows region 222 is smaller than region 230 or 224.  In addition, Au further discloses wherein a maximum length of a first DL-dedicated region of the first transmission resources is smaller than a maximum length of a second DL-dedicated region of the second transmission resources and which can be seen in at least [0062] and/or Fig.2 that discloses the use of regions 222 and 224/230 as DL resources by the BS and wherein region 222 is smaller than region 230/224. Furthermore, Au further discloses in at least [0073] and/or Fig.3 that bursty data (2nd type/ delay sensitive) uses smaller DL region(s) than regular data (1st type/delay-tolerant) and wherein at least resource region(s) 308 is smaller than resource region(s) 306.  Thus, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467